DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 08/25/2020, and preliminary amendment filed 12/21/2020. Claims 1-20 are pending, and likewise, Claims 1-20 have been examined.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, Ln 3, recites “word order of the destination”. This should be “word order of the destination language” for proper antecedent basis.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	The independent Claims 1 recites “A method for handling a multilingual query comprising two or more languages, the method comprising: receiving, at a computing device, an input,”, “wherein the input comprises a multilingual query comprising at least a first source language and a second source language;”, “translating, word for word, the multilingual query into a destination language to produce a monolingual query,”, “wherein the word order of the multilingual query and the word order of the monolingual query are the same;”, “and processing the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language”.
	The limitations “A method for handling a multilingual query comprising two or more languages, the method comprising: receiving, at a computing device, an input,”, “wherein the input comprises a multilingual query comprising at least a first source language and a second source language;”, “translating, word for word, the multilingual query into a destination language to produce a monolingual query,”, “wherein the word order of the multilingual query and the word order of the monolingual query are the same;”, “and processing the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language” as drafted covers a mental process, as this could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 1 recites “receiving, at a computing device, an input”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 1 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 1, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 2 recites the additional limitation of “wherein the natural language query is executed”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 2 also recites “executed at the computing device”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 2 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 2, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 2 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 3 recites the additional limitation of “wherein at least one of the translating or the processing using natural language processing is performed”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 3 also recites “performed at the computing device”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 3 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 3, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 3 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 4 recites the additional limitation of “wherein:…performs at least one of the translating or the processing using natural language processing”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 4 also recites “the computing device communicates with a server, and wherein the server performs”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 4 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 4, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 4 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 6 recites the additional limitation of “wherein the input is spoken input”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application as Claim 6 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claim 6 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 7 recites the additional limitation of “wherein the input is text input”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application as Claim 7 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claim 7 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 8 recites the limitation of “The method of claim 1”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper, as shown above for Claim 1.
	This judicial exception is not integrated into a practical application. Claim 8 also recites ““wherein the computing device is a mobile device or a smart speaker.””. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 8 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 8, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 8 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	The independent Claim 9 recites “A system for handling a multilingual query comprising two or more languages,”, “the system comprising: a communications port; and control circuitry communicatively coupled to the communications port”, “and configured to: receive an input via the communications port,”, “wherein the input comprises a multilingual query comprising at least a first source language and a second source language;”, “translate, word for word, the multilingual query into a destination language to produce a monolingual query,”, “wherein the word order of the multilingual query and the word order of the monolingual query are the same;”, “and process the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language.”
	The limitations “A system for handling a multilingual query comprising two or more languages,”, “and configured to: receive an input via the communications port,”, “wherein the input comprises a multilingual query comprising at least a first source language and a second source language;”, “translate, word for word, the multilingual query into a destination language to produce a monolingual query,”, “wherein the word order of the multilingual query and the word order of the monolingual query are the same;”, “and process the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language” as drafted covers a mental process, as this could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 9 recites “the system comprising: a communications port; and control circuitry communicatively coupled to the communications port”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 9 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 9, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 9 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 10 recites the additional limitation of “wherein the control circuitry is further configured to execute the natural language query” These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 10 also recites “execute the natural language query at the control circuitry”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 10 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 10, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 10 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 11 recites the additional limitation of “wherein the control circuitry is further configured to perform at least one of the translating and/or the processing using natural language processing”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 11 also recites “perform at least one of the translating and/or the processing using natural language processing at the control circuitry”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 11 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 11, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 11 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 12 recites the additional limitation of “wherein the control circuitry is further configured to:… performs at least one of the translating and/or the processing using natural language processing”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 12 also recites “enable the control circuitry to communicate with a server that performs at least one of”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 12 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 12, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 12 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 14 recites the additional limitation of “is further configured to receive spoken input”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 14 also recites “wherein the control circuitry is further configured to receive”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 14 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 14, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 14 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 15 recites the additional limitation of “is further configured to receive text input”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 15 also recites “wherein the control circuitry is further configured to receive”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 15 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 15, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 15 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 16 recites the limitation of “The system of claim 9”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper, as shown above for Claim 9.
	This judicial exception is not integrated into a practical application. Claim 16 also recites ““wherein the system is a mobile device or a smart speaker”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 16 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 16, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 16 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	The independent Claim 17 recites “A non-transitory computer-readable medium having instructions encoded thereon that when executed by control circuitry cause the control circuitry to:”, “receive an input, wherein the input comprises a multilingual query comprising at least a first source language and a second source language;”, “translate, word for word, the multilingual query into a destination language to produce a monolingual query”, “wherein the word order of the multilingual query and the word order of the monolingual query are the same;”, “and process the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language”.
	The limitations “receive an input, wherein the input comprises a multilingual query comprising at least a first source language and a second source language;”, “translate, word for word, the multilingual query into a destination language to produce a monolingual query”, “wherein the word order of the multilingual query and the word order of the monolingual query are the same;”, “and process the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language” as drafted covers a mental process, as this could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 17 recites “A non-transitory computer-readable medium having instructions encoded thereon that when executed by control circuitry cause the control circuitry to:”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 17 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 17, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 17 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claim 18 recites the additional limitations of “wherein execution of the instructions to handle a multilingual query comprising two or more languages further causes the control circuitry to execute the natural language query”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 18 also recites “execute the natural language query at the control circuitry”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 18 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 18, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 18 does not contain any additional limitations. The claims as drafted, are not patent eligible.

Dependent Claim 19 recites the additional limitations of “wherein execution of the instructions to handle a multilingual query comprising two or more languages 4Application No.: 17/001,911Docket No.: 003597-2422-101 Preliminary Amendment dated December 21, 2020 further causes the control circuitry to perform at least one of the translating and/or the processing using natural language processing”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 19 also recites “perform at least one of the translating and/or the processing using natural language processing at the control circuitry”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 19 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 19, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 19 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	
Dependent Claim 20 recites the additional limitations of “wherein execution of the instructions to handle a multilingual query comprising two or more languages further ….performs at least one of the translating and/or the processing using natural language processing”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 20 also recites “causes the control circuitry to enable the control circuitry to communicate with a server that performs”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 20 does not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 20, does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 20 does not contain any additional limitations. The claims as drafted, are not patent eligible.

	Claims 5 and 13 contain limitations “wherein the natural language processing utilizes a trained network that comprises a hidden state” which causes the model to be of sufficient complexity that a computer is required for acceptable performance, which is the reason why Claims 5 and 13 are not rejected under 35 U.S.C. 101.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caskey et al. (US 20140012563 A1), and further in view of Kim et al. “Improving Unsupervised Word-by-Word Translation with Language Model and Denoising Autoencoder” hereinafter Kim.

Regarding Claim 1:
Caskey teaches a method for handling a multilingual query comprising two or more languages, the method comprising: receiving, at a computing device, an input, wherein the input comprises a multilingual query comprising at least a first source language and a second source language(Para [0050], ln 4-8,  a search query may contain…. a first transliterated word that corresponds to a first source language, and a second transliterated word that corresponds to a second source language that is different from the first source language. Para [0006], Ln 2-3, a computer infrastructure and includes receiving a search query); 
translating, ….. the multilingual query into a destination language to produce a monolingual query(Para [0050], Ln 9-10, separately analyzes and translates the first and second transliterated words to the target language), 
Caskey does not teach translating, word for word, the multilingual query into a destination language to produce a monolingual query, wherein the word order of the multilingual query and the word order of the monolingual query are the same; and processing the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language.
In the same field of Machine translation, Kim teaches translating, word for word, the multilingual query into a destination language to produce a monolingual query, wherein the word order of the multilingual query and the word order of the monolingual query are the same(Pg 864, 3.2.1 Insertion, Para 1, Ln 1-2, Word-by-word translation always outputs a target word for every position, Ln 6-9, For example, a German sentence “Ich h ̈ore zu.” would be translated to “I’m listening to.” by a word-by-word translator. Also see Fig 1, word-by-word. 3.2.3 Reordering, para 1, Ln 2-4, in our beam search, LM only assists in choosing the right word in context but does not modify the word order. Query and multilingual, are taught by Caskey as shown above); 
and processing the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language(pg 863, 3.2 Denoising, Para 1, Ln 5-9, train a sequence-to-sequence neural network model that takes a noisy sentence as input and produces a (denoised) clean sentence as output, both of which are of the same (target) language).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Caskey, with the word-for-word translation and denoising of Kim, as it improves translation performance while reducing training cost(Abstract, Ln 11-13). 

Regarding Claim 2:
The combination of Caskey and Kim teaches the method of claim 1, and Caskey teaches wherein the natural language query is executed at the computing device(Para [0006], Ln 8-10, includes performing a search using the word in the target language. Para [0024], Ln 11-15, The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server).

Regarding Claim 3:
The combination of Caskey and Kim teaches the method of claim 1, and Caskey teaches wherein at least one of the translating or the processing using natural language processing is performed at the computing device(Para [0017], Ln 1-2, In various embodiments, either server-based or client-based translation may be employed).

Regarding Claim 4:
The combination of Caskey and Kim teaches the method of claim 1, and Caskey teaches wherein: the computing device communicates with a server, and wherein the server performs at least one of the translating or the processing using natural language processing(Para [0017], Ln 1-2, In various embodiments, either server-based or client-based translation may be employed).

Regarding Claim 5:
The combination of Caskey and Kim teaches the method of claim 1, but Caskey does not teach wherein the natural language processing utilizes a trained network that comprises a hidden state based on word order of the destination language.
In the same field of Machine translation, Kim teaches wherein the natural language processing utilizes a trained network(Pg 865, Col 2, Para 2, Ln 1, Denoising autoencoders were trained)
 that comprises a hidden state based on word order of the destination language(Pg 865, Col 2, Para 3, Ln 1-3, We used 6-layer Transformer encoder/decoder (Vaswani et al., 2017) for denoisers…. hidden layer size. Pg 864, Fig 3, shows target language sentence being input into denoiser, therefore hidden states in the denoiser are based on the word order of the sentence).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Caskey and Kim, with the word-for-word translation and denoising of Kim, as it improves translation performance while reducing training cost(Abstract, Ln 11-13). 

Regarding Claim 6:
The combination of Caskey and Kim teaches the method of claim 1, and Caskey teaches wherein the input is spoken input(Para [0051], Ln 2-3, accept search queries that are spoken in part or in whole).

Regarding Claim 7:
The combination of Caskey and Kim teaches the method of claim 1, and Caskey teaches wherein the input is text input(Para [0051], Ln 2-3, may be configured to accept search queries that are spoken in part or in whole, rather than typed. Describes spoken as optional, with the alternative being typed).

Regarding Claim 8:
The combination of Caskey and Kim teaches the method of claim 1, and Caskey teaches wherein the computing device is a mobile device or a smart speaker(Para [0032], Ln 3-7, The user computer device 60 is any suitable computer device through which the user enters a search query, including …, tablet computer, notebook computer, netbook computer, smartphone).

Regarding Claim 9:
Caskey teaches a system for handling a multilingual query comprising two or more languages, the system comprising: a communications port(Para [0050], ln 4-8,  a search query may contain…. a first transliterated word that corresponds to a first source language, and a second transliterated word that corresponds to a second source language that is different from the first source language. Para [0006], Ln 2-3, a computer infrastructure and includes receiving a search query. Para [0030], Ln 3-5, I/O device 28 can comprise any device that enables an individual to interact with the computing device 14 (e.g., user interface)); 
and control circuitry communicatively coupled to the communications port and configured to: receive an input via the communications port(Para [0006], Ln 2-3, a computer infrastructure and includes receiving a search query. Para [0029], Ln 1-2, The computing device 14 includes a processor 20… I/O interface), 
wherein the input comprises a multilingual query comprising at least a first source language and a second source language(Para [0050], ln 4-8,  a search query may contain…. a first transliterated word that corresponds to a first source language, and a second transliterated word that corresponds to a second source language that is different from the first source language. Para [0006], Ln 2-3, a computer infrastructure and includes receiving a search query); 
translate, ….the multilingual query into a destination language to produce a monolingual query(Para [0050], Ln 9-10, separately analyzes and translates the first and second transliterated words to the target language).
Caskey does not teach translate, word for word, the multilingual query into a destination language to produce a monolingual query, wherein the word order of the multilingual query and the word order of the monolingual query are the same; and process the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language.
In the same field of Machine Translation, Kim teaches translate, word for word, the multilingual query into a destination language to produce a monolingual query, wherein the word order of the multilingual query and the word order of the monolingual query are the same(Pg 864, 3.2.1 Insertion, Para 1, Ln 1-2, Word-by-word translation always outputs a target word for every position, Ln 6-9, For example, a German sentence “Ich h ̈ore zu.” would be translated to “I’m listening to.” by a word-by-word translator. Also see Fig 1, word-by-word. 3.2.3 Reordering, para 1, Ln 2-4, in our beam search, LM only assists in choosing the right word in context but does not modify the word order. Query and multilingual, are taught by Caskey as shown above); 
and process the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language(pg 863, 3.2 Denoising, Para 1, Ln 5-9, train a sequence-to-sequence neural network model that takes a noisy sentence as input and produces a (denoised) clean sentence as output, both of which are of the same (target) language).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Caskey, with the word-for-word translation and denoising of Kim, as it improves translation performance while reducing training cost(Abstract, Ln 11-13). 

Regarding Claim 10:
Claim 10 contains similar limitations as Claim 2, and is therefore rejected for the same reasons.

Regarding Claim 11:
Claim 11 contains similar limitations as Claim 3, and is therefore rejected for the same reasons.

Regarding Claim 12:
Claim 12 contains similar limitations as Claim 4, and is therefore rejected for the same reasons.

Regarding Claim 13:
Claim 13 contains similar limitations as Claim 5, and is therefore rejected for the same reasons.

Regarding Claim 14:
Claim 14 contains similar limitations as Claim 6, and is therefore rejected for the same reasons.

Regarding Claim 15:
Claim 15 contains similar limitations as Claim 7, and is therefore rejected for the same reasons.

Regarding Claim 16:
Claim 16 contains similar limitations as Claim 8, and is therefore rejected for the same reasons.

Regarding Claim 17:
Caskey teaches a non-transitory computer-readable medium having instructions encoded thereon that when executed by control circuitry cause the control circuitry to(Para [0021], Ln 12-20, a random access memory …contain, or store a program for use by or in connection with an instruction execution system): 
receive an input, wherein the input comprises a multilingual query comprising at least a first source language and a second source language(Para [0050], ln 4-8,  a search query may contain…. a first transliterated word that corresponds to a first source language, and a second transliterated word that corresponds to a second source language that is different from the first source language. Para [0006], Ln 2-3, a computer infrastructure and includes receiving a search query); 
translate…..the multilingual query into a destination language to produce a monolingual query(Para [0050], Ln 9-10, separately analyzes and translates the first and second transliterated words to the target language); 
Caskey does not teach translate, word for word, the multilingual query into a destination language to produce a monolingual query, wherein the word order of the multilingual query and the word order of the monolingual query are the same; and process the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language.
In the same filed of Machine Translation, Kim teaches translate, word for word, the multilingual query into a destination language to produce a monolingual query, wherein the word order of the multilingual query and the word order of the monolingual query are the same(Pg 864, 3.2.1 Insertion, Para 1, Ln 1-2, Word-by-word translation always outputs a target word for every position, Ln 6-9, For example, a German sentence “Ich h ̈ore zu.” would be translated to “I’m listening to.” by a word-by-word translator. Also see Fig 1, word-by-word. 3.2.3 Reordering, para 1, Ln 2-4, in our beam search, LM only assists in choosing the right word in context but does not modify the word order. Query and multilingual, are taught by Caskey as shown above); 
and process the monolingual query using natural language processing to map the monolingual query to a natural language query in the destination language(pg 863, 3.2 Denoising, Para 1, Ln 5-9, train a sequence-to-sequence neural network model that takes a noisy sentence as input and produces a (denoised) clean sentence as output, both of which are of the same (target) language).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Caskey, with the word-for-word translation and denoising of Kim, as it improves translation performance while reducing training cost(Abstract, Ln 11-13). 

Regarding Claim 18:
The combination of Caskey and Kim teaches the non-transitory computer-readable medium of claim 17, and Caskey teaches wherein execution of the instructions to handle a multilingual query comprising two or more languages further causes the control circuitry to execute the natural language query at the control circuitry(Para [0006], Ln 8-10, includes performing a search using the word in the target language. Para [0024], Ln 11-15, The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. Para [0050], ln 4-8,  a search query may contain…. a first transliterated word that corresponds to a first source language, and a second transliterated word that corresponds to a second source language that is different from the first source language).

Regarding Claim 19:
The combination of Caskey and Kim teaches the non-transitory computer-readable medium of claim 17, and Caskey teaches wherein execution of the instructions to handle a multilingual query comprising two or more languages 4Application No.: 17/001,911Docket No.: 003597-2422-101 Preliminary Amendment dated December 21, 2020 further causes the control circuitry to perform at least one of the translating and/or the processing using natural language processing at the control circuitry(Para [0017], Ln 1-2, In various embodiments, either server-based or client-based translation may be employed. Para [0050], ln 4-8,  a search query may contain…. a first transliterated word that corresponds to a first source language, and a second transliterated word that corresponds to a second source language that is different from the first source language).

Regarding Claim 20:
The combination of Caskey and Kim teaches the non-transitory computer-readable medium of claim 17, and Caskey teaches wherein execution of the instructions to handle a multilingual query comprising two or more languages further causes the control circuitry to enable the control circuitry to communicate with a server that performs at least one of the translating and/or the processing using natural language processing(Para [0017], Ln 1-2, In various embodiments, either server-based or client-based translation may be employed. Para [0050], ln 4-8,  a search query may contain…. a first transliterated word that corresponds to a first source language, and a second transliterated word that corresponds to a second source language that is different from the first source language).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farhan et al. (US 20190332677 A1)
Translation of sentences containing multiple source languages into a target language.
	Matusov et al. (US 20200226327 A1)
Translation of speech input containing more than one source language into speech output of target language.
	Zhao et al. (US 20160350289 A1)
Contains translation of the second source language in text containing two source languages.
	Osipova (US 20140180670 A1)
Translation of multiple source languages using dictionaries.
	Hill et al. “Learning Distributed Representations of Sentences from Unlabelled Data”
Autoencoder used for denoising sentences. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658